Citation Nr: 0948588	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  03-18 715	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
disability evaluation for the service-connected Morton's 
neuroma of the left foot.

2.  Entitlement to service connection for right and left foot 
disorders other than Morton's neuroma, to include 
osteoarthritis and hammertoes, claimed as residual to an in-
service injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant had active military service from July 1964 to 
May 1966; he also had a period of active duty for training 
(ACDUTRA) at Officer Candidate School (OCS) from August 17, 
1963 to September 13, 1963.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Winston-Salem, North Carolina (RO).  That 
rating decision denied entitlement to service connection for 
Morton's neuroma of the left foot.  In August 2004, a hearing 
was held at the Board in Washington, DC before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  In December 2004, the Board reframed 
the issue as service connection for a bilateral foot disorder 
in order to more accurately reflect the appellant's 
contentions and remanded that bilateral foot disorder issue 
for additional development.  

While the case was in remand status, the RO granted service 
connection for a Morton's neuroma of the left foot in a 
rating decision issued in January 2006.  The rating decision 
reflects that the RO also declined to grant service 
connection for any other right or left foot disorder.  
However, the RO never issued any Supplemental Statement of 
the Case (SSOC) as directed in the Board remand.  Therefore 
the service connection issue on appeal is as listed on the 
title page.

The appellant has appealed the initial 10 percent evaluation 
assigned to the left foot Morton's neuroma disability when 
service connection was granted and he has continuously 
prosecuted his case since that time.  Therefore, the 
appellant is, in effect, asking for a higher rating effective 
from the date service connection was granted.  As such, the 
guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  Therefore, the increased rating claim on appeal 
is as listed on the title page.

In a rating issued in May 2007, the RO denied service 
connection for degenerative arthritis with bony osteophytes 
of the right foot.  Neither the rating decision nor the 
October 2008 Statement of the Case (SOC) reflected any 
recognition that said right foot pathology claim was related 
to the bilateral foot service connection claim remanded by 
the Board in December 2004.

Thereafter, the appellant testified about his right foot 
arthritis and his left foot Morton's neuroma during a Travel 
Board hearing that was held on August 13, 2009, before Sarah 
Richmond, an Acting Veterans Law Judge (VLJ).  A transcript 
of that hearing has been associated with the record.  

Both of the Veteran Law Judges who have heard the appellant's 
testimony concerning his service connection claim for foot 
disorders will participate in adjudicating the appellant's 
appeal as to that particular issue.  A panel of three 
Veterans Law Judges composed of the two who presided over the 
appellant's Board hearings, plus another VLJ, will decide 
both the increased initial rating claim and the service 
connection claim on appeal.  See 38 U.S.C.A. §§ 7102(a), 
7107(c).


FINDINGS OF FACT

1.  Symptoms of Morton's neuroma are demonstrated in the 
appellant's left foot.

2.  It is probable that the appellant's current bilateral 
posttraumatic midfoot arthritis with multiple hammertoes is a 
residual of the 1963 injury that occurred while he was in 
OCS.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent have not been met for the appellant's 
left foot Morton's neuroma disability at any time.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a and Diagnostic Code 5279 (2009); 
Fenderson v. West, 12 Vet. App. 119 (1999).

2.  With resolution of reasonable doubt in the appellant's 
favor, the evidence is in equipoise and warrants service 
connection for the bilateral posttraumatic midfoot arthritis 
with multiple hammertoes as the residuals of an in-service 
injury.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO advised the appellant of such information concerning 
ratings and effective dates in correspondence sent to him in 
December 2006.

The appellant's left foot Morton's neuroma disability claim 
arises from his disagreement with the initial evaluation that 
was assigned to that disability following the grant of 
service connection.  Courts have held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven.  As such, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the 
notice is intended to serve has been fulfilled.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private medical treatment records and VA 
outpatient medical treatment records have been associated 
with the claims file.  The appellant was afforded a VA 
medical examination in October 2005.  A medical opinion is 
adequate when it is based upon consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the 
Board's "evaluation of the claimed disability will be a fully 
informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The VA medical examination was conducted by a 
medical professional, and the associated report reflects 
review of the appellant's prior medical records.  The 
examination included a report of the appellant's symptoms for 
the left foot disability and demonstrated objective 
evaluation of the appellant resulting in a finding of a 
"stump" neuroma.  The Veteran testified at the August 2009 
hearing that since the 2005 examination, if anything, his 
left foot condition had become worse.  The evidence in this 
case, however, including VA treatment records dated through 
2008 and the VA examination in 2005, adequately depicts the 
present condition.  See Olsen v. Principi, 3 Vet. App. 480, 
482 (1992) (holding that "[w]here the veteran claims a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.")

The Board finds that the examination report contains 
sufficient detail as to recorded history and clinical 
findings.  Additionally, it is not shown that the examination 
was in some way incorrectly prepared or that the VA examiner 
failed to address the clinical significance of the 
appellant's neuroma disability.  Further, the VA examination 
report addressed the rating criteria.  As such, the Board 
finds that additional development by way of another 
examination would be redundant and unnecessary.  See 
38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board 
concludes that the appellant was afforded an adequate 
examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

Furthermore, the appellant had the opportunity to present 
testimony during his August 2004 Board hearing, his October 
2008 personal hearing at the RO and his August 2009 Board 
hearing.  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for an increased evaluation for his left foot 
neuroma disability, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the increased rating claim 
addressed in the decision below have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Turning to the right and left foot service connection claim, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.



The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

A.  Increased Rating Claim

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the Veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A decision of the Court has held that 
in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  See also Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

The appellant is service-connected for Morton's neuroma of 
the left foot, and he is currently assigned a 10 percent 
rating under Diagnostic Code 5279, anterior metatarsalgia 
(Morton's Disease).  He maintains that he is entitled to a 
higher evaluation and that his disability is more severe than 
reflected by the current rating.

Review of the appellant's VA medical treatment records dated 
between December 2001 and October 2008 does not reveal any 
pertinent clinical findings related to the left foot Morton's 
neuroma.  The clinical findings of record relating to the 
appellant's feet describe his complaints of bilateral foot 
pain associated with his bony hypertrophies, hammertoes and 
pes cavus.  

Review of the appellant's private medical records relating to 
treatment rendered between January 1999 and November 2006 
does not reveal any clinical findings related to the left 
foot Morton's neuroma.  Like the VA treatment records, the 
private clinical findings of record relating to the 
appellant's feet describe his complaints' of bilateral foot 
pain associated with his bony hypertrophies, hammertoes and 
pes cavus.

The appellant underwent a VA medical examination in October 
2005; the examiner reviewed the appellant's medical records.  
The appellant presented with a pronounced antalgic gait.  He 
indicated that the surgical excision of the left foot neuroma 
had not relieved his painful symptoms.  After examining the 
appellant, the examiner concluded that the appellant had a 
postoperative "stump" neuroma of the left foot which was 
causing neuroma symptoms.

The rating schedule provides that a 10 percent rating is 
assigned for unilateral or bilateral anterior metatarsalgia 
(Morton's Disease).  38 C.F.R. § 4.71a, Diagnostic Code 5279.  
This is the maximum rating available under this Diagnostic 
Code.

The nature and symptoms of the left foot neuroma at issue has 
been reviewed, and the functional impairment which can be 
attributed to neurological pain or weakness has been taken 
into account.  As noted, pain is the main symptom of the left 
foot Morton's neuroma and has been considered in arriving at 
the conclusion that the condition is deserving of a 10 
percent evaluation pursuant to Diagnostic Code 5279.  The 
Board has taken into consideration the appellant's consistent 
complaints of left foot pain as evidenced by in-service 
assessments of chronic left foot pain with left foot surgery 
and the VA examination complaints of left foot pain.  
However, such chronic neurological pain is comtemplated by 
the 10 percent rating assigned for the left foot neuroma.  
The 10 percent rating represents as far as can practicably be 
determined the impairment in earning capacity resulting from 
the service-connected left foot neuroma.  As previously 
noted, 10 percent is the maximum evaluation available under 
Diagnostic Code 5279.  

Mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Floyd v. Brown, 9 Vet. App. 88 (1996), as 
well as the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.55, 4.59 and 4.71, the Board has considered the appellant's 
complaints referred to in the medical evidence of record, 
pertaining to left foot pain, as credible, particularly since 
a "stump" neuroma was clinically shown on VA examination.  
As previously noted, except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single disease entity, are to be rated separately, 
unless the conditions constitute the same disability or the 
same manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping; the Court has 
held that the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
at 262 (1994).  In this case, service connection for midfoot 
arthritis and hammertoes has been granted herein and an 
initial evaluation for the pain and functional limitations 
due to those joint conditions has yet to be assigned.  The 
only condition for evaluation here is the pain and limitation 
associated with the neuroma alone, and the maximum 10 percent 
evaluation available under Diagnostic Code 5279 adequately 
compensates for the commensurate degree of impairment 
resulting from that neurologic disability alone.  

The evidence of record indicates the appellant has surgical 
scarring on the left foot that is related to the service-
connected neuroma.  However, the medical evidence of record 
contains no clinical notation of this scarring as being 
painful or tender to palpation.  The appellant's private 
physicians and surgeons have never described the appellant's 
surgical scar as not being well healed.  There is no clinical 
indication that there is any loss of any left foot function 
associated with the scarring.  

Under the rating schedule for evaluating skin disabilities, 
Diagnostic Code 7801 provides that scars other than head, 
face, or neck, that are deep or that cause limited motion 
will be rated 10 percent disabling if the area exceeds 39 sq. 
cm.  A 20 percent evaluation will be assigned if the area 
exceeds 77 sq. cm.  If the area involved exceeds 465 sq. cm., 
a 30 percent evaluation will be assigned.  A 40 percent 
disability will be warranted if the area exceeds 929 sq. cm.  
Moreover, Diagnostic Code 7802 pertains to scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion.  Specifically, under Diagnostic Code 
7802, a 10 percent rating is warranted for an area or areas 
of 144 square inches (929 sq. cm.) or greater.  This is the 
highest rating available under this Code.

There is no basis for a compensable rating under the 
regulations.  First, there is no indication in the evidence 
of record that the surgical scar of the left foot was deep.  
Second, there is no clinical documentation of any limitation 
of motion of the left foot caused by the scarring.  Third, 
limitation of neurologic function of the left foot has been 
separately compensated.  There is no clinical indication that 
the left foot scarring has resulted in underlying soft tissue 
damage or that the area of the scarring exceeds 6 square 
inches (39 sq. cm).  As such, a separate compensable rating 
is not appropriate for the left foot surgical scarring.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned schedular evaluation for the 
appellant's service-connected left foot Morton's neuroma may 
be granted when it is demonstrated that said disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's service-
connected left foot Morton's neuroma addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case is inadequate.  As discussed above, 
10 percent is the maximum schedular evaluation available for 
Morton's neuroma.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  Post-service, the appellant has not 
required hospitalization or extensive treatment for his 
service-connected left foot Morton's neuroma at issue in this 
case, and he has not demonstrated marked interference with 
employment due to that one disability by itself.  

There is no objective evidence of any symptoms due to the 
service-connected left foot Morton's neuroma at issue that 
are not contemplated by the pertinent rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of an extraschedular 
rating is not warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008); Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

Additionally, because this is an appeal from the initial 
rating for the left foot Morton's neuroma, the Board has 
considered whether "staged" ratings are appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
instance, the record does not show varying levels of 
disability that would warrant change in the rating assigned 
since December 4, 2002, and therefore does not support the 
assignment of any staged rating for this left foot neuroma 
disability.

The Board finds that the current disability picture, as 
reflected by the evidence as a whole, does not support a 
rating higher than the assigned initial 10 percent disability 
rating.  The overall functional limitation suggested by the 
appellant's symptoms is commensurate with the assignment of a 
10 percent rating and no higher rating is warranted.  Since 
the preponderance of the evidence is against allowance of 
this issue, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a total disability rating based on individual 
unemployability (TDIU) claim is part of an increased rating 
claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  The Board notes that, 
because service connection for bilateral orthopedic foot 
disabilities is granted below, whether a TDIU rating will be 
assigned should be handled during the determination of the 
initial disability rating assigned at the time disabilities 
are determined to be service connected.  Id. at 452-53.  
Therefore, the Board will defer action on this issue and the 
AOJ should address whether a TDIU is warranted when it 
implements the awards of service connection that are granted 
herein.

B.  Service Connection Claim

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  

Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 C.F.R. 
§ 3.303(a).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  
Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Furthermore, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated while performing active duty for training 
(ACDUTRA), for residuals of injury incurred or aggravated 
during inactive duty training (INACDUTRA), or for residuals 
of an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during INACDUTRA.  
38 U.S.C.A. § §§ 101(24), 106, 1131; 38 C.F.R. § 3.6.  The 
appellant was at Officer Candidate School (OCS) from August 
17, 1963 to September 13, 1963, in Newport, RI.

As previously noted, the Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In weighing the evidence 
of record in the present case, the Board is of the opinion 
that the weight of the evidence is in equipoise as to a 
finding that any chronic acquired orthopedic foot disorder, 
including posttraumatic arthritis and hammertoes, had its 
onset during the appellant's active service.

The appellant testified at his August 2004 Board hearing in 
Washington, DC that he initially injured his feet while he 
was engaged in a training exercise during the summer of 1963, 
when he was attending OCS.  He stated that a large and heavy 
sheet of metal was dropped onto the top of both of his feet 
during a damage control drill.  The appellant testified that, 
while both feet were injured, he only underwent surgery on 
his left foot.  He further stated that he sought treatment 
for the resultant bilateral foot pain in the years 
immediately following and that he continued to experience 
pain at the injury sites from that time to the present.  The 
appellant reported that he had been diagnosed with arthritis 
and hammertoes in each foot.  He provided similar testimony 
during his October 2008 personal hearing at the RO and during 
his August 2009 Travel Board hearing. 

Review of the appellant's service personnel records reveals 
that he was at OSC in Newport, RI from August 17, 1963 to 
September 13, 1963.  Review of his service medical treatment 
records reveals that the appellant had undergone a medical 
examination in November 1962, and his feet were found to be 
normal.  A September 1964 orthopedic consultation sheet 
indicates that the appellant had had an injury to his foot in 
September 1963, while participating in a Navy damage control 
course and that a steel plate had fallen onto his left foot.  
An August 1965 neurosurgery consultation sheet indicated that 
x-ray examination of the appellant's left foot had been 
negative.  A provisional diagnosis of posttraumatic Morton's 
neuroma was rendered.  The appellant was afforded a service 
separation examination in May 1966; the only findings 
pertinent to the appellant's feet related to the left foot 
Morton's neuroma.  In October 1966, the appellant underwent 
an annual examination; his feet were clinically described as 
normal.

The evidence of record includes a letter from a private 
podiatrist dated in August 2005; that doctor stated that the 
x-rays of the appellant's feet revealed dorsal spurring of 
the first metatarsal-cuneiform bones bilaterally.  An August 
2004 letter from a private orthopedist stated that the 
appellant had a history of midtarsal joint trauma.  The 
doctor stated that the appellant had bilateral posttraumatic 
midfoot arthritis with a history of in-service injury.  The 
doctor also noted that the appellant had arthritic spurs on 
his feet along with deformities in his toes that were at 
least partially related to the reported injury.

Review of the appellant's VA medical treatment records, dated 
between December 2001 and October 2008, reveals that the 
appellant asked his treating podiatrist whether his current 
foot problems were related to his reported in-service injury.  
An August 2005 podiatrist note states that the doctor had not 
seen any radiographic evidence of any previous fracture and 
the VA podiatrist concluded that anything less than a 
fracture would have been unlikely to result in the 
appellant's current condition.  The VA podiatrist therefore 
did not find any connection between the reported in-service 
injury and the current bony hypertrophy of the feet or the 
current hammertoes.

The appellant underwent a VA medical examination in October 
2005; the examiner reviewed the appellant's medical records.  
The appellant presented with a pronounced antalgic gait.  He 
reported that a steel plate had fallen onto his feet in 1963.  
Radiographic examination revealed hypertrophy of the first 
metatarsal-cuneiform joint bilaterally that was consistent 
with traumatic degenerative joint disease.  The examiner also 
reported the existence of multiple hammertoes.  The examiner 
opined that the appellant's current pain and multiple 
deformities of both feet were the result of trauma sustained 
in 1963.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  In this regard, it is the policy of 
the VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the veteran.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. 

As a lay person, the appellant is not competent to render a 
probative opinion on a medical matter, such as the onset of 
his disabilities or of medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Nonetheless, it is true that his lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence). 
In some cases, lay evidence will be competent and credible 
evidence of etiology.  Whether lay evidence is competent in a 
particular case is a question of fact to be decided by the 
Board in the first instance.  The Court has set forth a two-
step analysis to evaluate the competency of lay evidence.  
First, Board must determine whether the disability is the 
type of injury for which lay evidence is competent evidence.  
If so, then the Board must weigh that evidence against the 
other evidence of record-including, if the Board so chooses, 
the fact that a veteran has not provided any in-service 
record documenting his claimed injury-to determine whether to 
grant service connection.  Indeed, a veteran can attest to 
factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, 
the Board finds the appellant to be credible in his account 
of a sheet of metal falling onto his feet in OCS, and 
concedes, for the purpose of the present decision, that a 
sheet of metal fell onto the appellant's feet during a period 
of ACDUTRA and that he experienced bilateral foot pain 
thereafter.  However, this alone cannot serve as a basis for 
a grant of service connection.  While the Board presumes the 
appellant's account of the in-service injury to his feet to 
be credible, the claims file still must contain medical 
evidence of a nexus between the claimed in-service injury and 
his current disabilities in order for service connection to 
be granted on a direct basis. 

As previously noted, the appellant's service medical 
treatment records clearly show that the appellant reported 
injury to his feet during OSC training in 1963, and that he 
was treated for complaints of left foot problems residual to 
that injury while he was on active duty.  The appellant 
currently has diagnoses relating to bilateral foot pathology 
other than Morton's neuroma, namely posttraumatic midfoot 
arthritis with multiple hammertoes.  The appellant's private 
treating podiatrist and private treating orthopedist reviewed 
the appellant's records and concluded that the 1963 injury 
was the likely source of the appellant's current bilateral 
midfoot arthritis with multiple hammertoes.  The appellant's 
treating VA podiatrist opined that the appellant's current 
foot problems were related to his pes cavus deformity and not 
to the in-service injury described by the appellant.  This 
treating VA doctor also referred to the appellant's diagnosis 
of multiple sclerosis (MS) as an etiologic factor in his 
development of hammertoes.  Another VA physician who reviewed 
the claims file and examined the appellant concluded that the 
appellant's bilateral foot degenerative changes were the 
result of trauma sustained in 1963.  Therefore, the evidence 
about whether the appellant's current bilateral orthopedic 
foot pathology is related to the trauma he had experienced in 
service is at least in equipoise.  

There is no medical evidence of record that shows that the 
appellant suffered any intervening injury to his feet after 
his discharge from service in May 1966.  Furthermore, the 
service medical treatment records show that the appellant 
reported a foot injury in 1963 when he was treated for left 
foot pain in 1964.  There is lay testimony from the appellant 
that he has had some sort of bilateral foot symptomatology 
since September 1963.  The evidence of record indicates that 
the appellant has consistently complained of the same 
symptomatology in the same areas of the feet for many years.  
On the other hand, particularly in relation to the right 
foot, there is no mention of any in-service complaints or 
treatment of midfoot joint pain or hammertoes, the service 
separation examination and the October 1996 annual 
examination were negative for foot pathology other than the 
left Morton's neuroma and continuity of bilateral foot 
symptomatology is not documented in the medical evidence of 
record from 1966 to the present.  

While it is possible that the current bilateral posttraumatic 
midfoot arthritis with multiple hammertoes is due to some 
post-service occurrence, since there is competent medical 
evidence of record on both sides of the question of whether 
these conditions occurred as a result of the reported in-
service injury, and resolving reasonable doubt in favor of 
the appellant, the Board finds that it is as likely as not 
that the appellant's current condition of bilateral midfoot 
arthritis with multiple hammertoes is a residual of the 
appellant's September 1963 foot trauma.  With application of 
the benefit of the doubt, service connection is therefore 
granted for the residuals of the in-service injury, namely 
bilateral midfoot arthritis with multiple hammertoes.




	(CONTINUED ON NEXT PAGE)





ORDER

An initial evaluation in excess of 10 percent for the left 
foot Morton's neuralgia disability is denied.

Service connection for bilateral posttraumatic midfoot 
arthritis with multiple hammertoes as a residual of the in-
service foot injury is granted.






			
	KATHLEEN K. GALLAGHER 	HOLLY E. MOEHLMANN
	Veterans Law Judge,	Veterans Law Judge,
	Board of Veterans' Appeals	Board of Veterans' Appeals





		
	SARAH RICHMOND
	Acting Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


